—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 6, 1995, convicting defendant, after a jury trial, of robbery in the first and second degrees and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 12V2 to 25 years, lxh to 15 years, 7V2 to 15 years and 3V2 to 7 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion made when a police witness testified that in his efforts to locate defendant he “requested a photo from the * * *” at which point he was cut off by defendant’s *53objection. The possibility that the jury could have inferred, from this testimony, that defendant had a criminal record was remote. Moreover, the court offered to provide a curative instruction but defendant declined such relief (see, People v Young, 48 NY2d 995).
The court properly refused to charge petit larceny as a lesser included offense of robbery as there was no reasonable view of the evidence that defendant stole the complainant’s car without the application of force (see, People v Scarborough, 49 NY2d 364, 369-370).
Contrary to defendant’s argument, the verdict convicting defendant of criminal possession of a weapon in the second and third degrees was based on legally sufficient evidence and was not against the weight of the evidence. The circumstantial evidence established beyond a reasonable doubt that defendant fired a weapon that was loaded with live ammunition and not blank cartridges (see, People v Dixon, 192 AD2d 338, lv denied 81 NY2d 1013; People v Hechavarria, 158 AD2d 423, 425).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Tom, Lerner, Rubin and Friedman, JJ.